PER CURIAM
This case involves alleged lawyer malpractice. Defendants argued below that plaintiffs had failed to state a claim for relief and, in the alternative, that their claim was barred by the statute of limitations. The trial court concluded that the action was time barred and dismissed plaintiffs’ claim. Defendants renew both of their arguments on appeal. On the basis of our review of the record, we affirm on the ground that plaintiffs’ complaint does not state a valid claim for relief. Accordingly, we do not reach the statute of limitations issue.
Affirmed.